Lairy, J.
The brief filed by appellant on this appeal does not present any question for decision by this court. It would serve no useful purpose to point out in detail the defects in the brief.. The sufficiency of appellant’s brief to present any question for decision was promptly challenged by appellee in • a formal motion wherein the defects were specifically pointed out; but no steps have been taken to cure the defects by amending the brief so as to conform to the rules of court.
As the brief presents no question for decision, there can be no occasion for an oral argument. The petition of appellant for oral argument is therefore denied, and the judgment is affirmed.